IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MATTHEW            KOSHOWANY-         NOT FINAL UNTIL TIME EXPIRES TO
PITZ,                                 FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D14-4647
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 13, 2015.

An appeal from an order of the Circuit Court for Gilchrist County.
Mark W. Moseley, Judge.

Matthew Koshowany-Pitz, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.